EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to disclose or reasonably suggest wherein a method of real-time adaptive digital pulse signal processing for high count rate gamma-ray spectroscopy applications, comprising: generating a deconvoluted signal, by the pule deconvolver, from the preamplifier signal, the deconvoluted signal having less resolution deterioration as compared to the received preamplifier signal; and shaping of the deconvoluted signal by a trapezoid filter, the shaping comprising adjusting a shaping parameter of the trapezoid filter for an incoming signal based on a time separation from a subsequent incoming signal, as claimed in combination with the rest of the claim limitations, so as to enable an improved pulse processing for high count rate gamma-ray spectroscopy signals. 
Claims 2-20 are allowable based on their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Warburton et al (US 5,873,054 A) discloses a high speed, digitally based, signal processing system which accepts a digitized input signal and detects the presence of step-like pulses in the this data stream, extracts filtered estimates of their amplitudes, inspects for pulse pileup, and records input pulse rates and system livetime. The system has two parallel processing channels: a slow channel, which filters the data stream with a long time constant trapezoidal filter for good energy resolution; and a fast channel which filters the data stream with a short time constant trapezoidal filter, detects pulses, inspects for pileups, and captures peak values from the slow channel for good events. The presence of a simple digital interface allows the system to be easily integrated with a digital processor to produce accurate spectra at high count rates and allow all spectrometer functions to be fully automated. Because the method is digitally based, it allows pulses to be binned based on time related values, as well as on their amplitudes.

    PNG
    media_image1.png
    240
    511
    media_image1.png
    Greyscale

Mott et al (US 7,763,859 B2) discloses a method of detecting pileups includes testing an instantaneous slope of a preamplifier signal against a noise trigger value and, after the instantaneous slope has been determined to exceed the noise trigger value, identifying a first subsequent portion of the preamplifier signal wherein the instantaneous slope of the preamplifier signal increases to a maximum. The method further includes, following the first subsequent portion, identifying a second subsequent portion of the preamplifier signal wherein the instantaneous slope still exceeds the noise trigger level but has decreased by more than the noise trigger level from the maximum, and, following the second subsequent portion and before the instantaneous slope declines below the noise trigger 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        


/FB/